Citation Nr: 1438676	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to service connection for bilateral otitis media. 

3.  Entitlement to service connection for a stomach condition (claimed as gastroesophageal reflux disease (GERD)). 

4.  Entitlement to an initial disability rating in excess of 40 percent for lumbosacral strain. 

5.  Entitlement to an initial disability rating in excess of 10 percent for recurrent strain of the left latissimus dorsi muscle.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 2005 to August 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

These matters were previously before the Board in April 2011 and were remanded for additional development.  

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a diagnosis of otitis media at any time during the claim period. 

2.  The Veteran has not had a diagnosis of a stomach disability at any time during the claim period. 

3.  The Veteran's lumbosacral strain has not manifested in ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least 6 weeks during the last 12 months.

5. The Veteran's recurrent strain of the left latissimus dorsi muscle has not manifested in limitation of motion restricted to shoulder level or caused a moderately severe or severe disability to muscle group IV.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for otitis media are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for a stomach disability are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for a rating in excess of 40 percent for a lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2013).

4.  The criteria for a rating in excess of 10 percent for recurrent strain of the left latissimus dorsi muscle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5009, 5201, 5304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in April 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the April 2011 remand was to allow for additional development of the Veteran's claim.  Specifically, the RO was instructed to request that the Veteran identify all treatment he received pertaining to the disabilities on appeal.  In an April 2011 correspondence, the Veteran was requested to identify any treatment he had received.  The correspondence also contained a VA Form 21-4142.  However, the Veteran did not return a completed VA Form 21-4142 or otherwise respond to the request.  Therefore, the remand directive was completed.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

In August 2011, the Veteran was provided with a VA examination to address his service connection claims and the nature and severity of his lumbosacral strain and recurrent strain of his left latissimus dorsi muscle.  With regard to the Veteran's claim for entitlement to service-connection for otitis media, the Board notes that the April 2011 remand directive directed the examiner to address the Veteran's diagnosis of otitis media during service.  A review of the examination report reveals that the examiner did not address the Veteran's in-service otitis media.  However, the remand only requested the examiner to render an etiological opinion if the Veteran was diagnosed with otitis media.  As the Veteran was not diagnosed with otitis media, the examiner was not required provide an etiological opinion or consider the Veteran's in-service otitis media.  As such, the Board finds that there was substantial compliance with that remand directives.  As will be discussed in greater detail below, the Board finds that the examination reports were adequate for adjudication the Veteran's claims.  
Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

With regard to the Veteran's appeals for a higher disability ratings, those appeals arise from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008).

With regard to the Veteran's service connection claims, in a letter dated September 2006, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records, private and VA treatment records, and lay statements are of record.  VA provided the Veteran VA examinations in December 2006 and August 2011.  The examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  Thus, the Board finds that the VA examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the American Legion.  The representative and the VLJ asked questions addressing the criteria for service connection and asked questions to identify whether the Veteran had symptoms meeting the criteria for higher ratings.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Criteria for Service Connection

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service Connection for Otitis Media

The Veteran claims entitlement to service connection for otitis media.  His service treatment records note a diagnosis of otitis media.  Specifically, a June 2006 treatment record noted that he was diagnosed with otitis media and eustachian tube dysfunction.  Thus, the second Shedden element is met.  

The Veteran's August 2006 report of medical history did not note any ear problems and his ears were noted to be normal at his August 2006 separation examination.  

Nonetheless, the Veteran was afforded VA examinations in December 2006 and August 2011.  After reviewing the claims file and physically examining the Veteran, the examiners both concluded that the Veteran did not have otitis media or an active ear disease.  The Board acknowledges that the December 2006 examination report noted bilateral otitis media, resolved.  However, the notation of a resolved condition is insufficient to establish a current disability for establishing service connection.  In the absence of proof of a current disability, service connection must be denied.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim").  In this case, while otitis media is noted in the service medical records, the VA examinations found no current disability and no chronic disability is otherwise established by the record.  Therefore, a current disability did not exist during the claim period or in close proximity to the claim period as the most probative evidence has determined that the Veteran's symptoms in service were an acute condition that resolved.  McClain v. Nicholson, 21 Vet. App. 319   (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289   (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

The Board has not overlooked the statements and testimony by the Veteran and his father.  Although laypersons are competent to provide opinions on some medical issues, whether the Veteran has otitis media, and if so, whether it is related to service, falls outside the common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting laypersons are not competent to diagnose complex conditions).  As there is no evidence that the Veteran or his father possesses the requisite expertise to render a diagnosis or to provide an etiological opinion, the Board affords the objective medical evidence, from the December 2006 and August 2011 VA examination reports, greater probative weight and finds that the weight of the evidence is against granting service connection for otitis media.  

Service Connection for a Stomach Disability

The Veteran claims entitlement to service connection for a stomach disability, to include GERD.  The Veteran's service treatment records note in-service treatment for acute gastrointestinal problems, including food poisoning.  Thus, the second Shedden element is met.  

The Veteran's August 2006 report of medical history noted that he had food poisoning twice and had occasional stomachaches.  The Veteran's separation examination indicated that he had no gastrointestinal symptoms and that abdominal auscultation and palpitation revealed no abnormalities.  Although the Veteran's August 2006 separation examination noted that he had food poisoning, it was noted that his gastrointestinal problem was acute and had completely resolved prior to his separation examination.  

The Veteran was afforded VA examinations in December 2006 and August 2011.  After reviewing the claims file and physically examining the Veteran, the examiners concluded that the Veteran did not have a current stomach disability, to include GERD.  

As the evidence of record fails to document a current diagnosis or a diagnosis of a stomach disability at any point during the pendency of the appeal, service connection must be denied.  In the absence of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, while food poisoning and gastrointestinal problems are noted in the service medical records, the VA examinations found no current disability and no chronic disability is otherwise established by the record.  Therefore, a current disability did not exist during the claim period or in close proximity to the claim period as the most probative evidence has determined that the Veteran's symptoms in service were an acute condition that resolved.  McClain v. Nicholson, 21 Vet. App. 319   (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289   (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

The Board has not overlooked the lay statements by the Veteran and his father.  As noted above, while laypersons are competent to provide opinions on some medical issues, diagnosing and opining as to the etiology of stomach disability, falls outside the common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Furthermore, there is no evidence that the Veteran or his father possesses the requisite expertise to render a diagnosis or to provide an etiological opinion.  Accordingly, the Board affords the objective medical evidence from the December 2006 and August 2011 VA examination reports greater probative weight and finds that the weight of the evidence is against granting service connection for a stomach disability.  

Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Lumbosacral Strain

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).
Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.
At his December 2006 VA general medical examination, the Veteran stated that he had constant back pain, which he rated as 7-8/10.  He reported increased back pain with prolonged bending forward from the waist, carrying more than 20 pounds, walking for 30-60 minutes, or sitting for 30-45 minutes.  He noted that standing did not cause increased pain.  He described his pain as a stabbing pain, which went into his buttocks and the back of his left posterior thigh.  He indicated he experienced stiffness but no weakness.  He reported that flares of back pain occurred weekly and lasted several hours.  The Veteran stated that during flare-ups he felt he was limited to 25 percent of his usual activity.  He reported that treatment included lying down, taking Ibuprofen, and wearing a Velcro back support when engaging in physical activity.  He denied having used a crutch or cane, having back surgery, or falling.  He stated that his back locked up occasionally because of pain, during which he had to take a break and sit for a while.  The Veteran indicated that he believed that his condition caused a moderate effect on his occupation, a mild effect on daily activities, and a moderate to severe effect on exercise and recreation. 

Upon physical examination, the Veteran had no muscle weakness, muscle atrophy, joint laxity, or ankylosis.  He was noted to have mild muscle spasm of his left rhomboid, abnormal posture, and guarding severe enough to cause abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 30 degrees, extension to 30 degrees, right lateral bending to 10 degrees, left lateral bending to 30 degrees, right rotation to 30 degrees, and left rotation to zero degrees.  There was no additional limitation of motion on repetitive testing.  It was noted that the Veteran had no neurogenic bowel or bladder problems, that his deep tendon reflexes were normal, that he had no sensory loss, and that he had active movement against full resistance without evidence of fatigue for hip flexion and extension, knee flexion and extension, ankle dorsiflexion plantar flexion and feat toe extension.  

Private treatment record from Bay Area Urgent Care dated in August 2008 noted that the Veteran was prescribed Percocet for his back pain.  

Treatment records from the 96th Medical Group, dated from March 2006 to September 2009 noted that the Veteran complained of pain and occasional numbness and tingling, which radiated into his upper legs.  He denied any bowel or bladder problems.  Physical examinations indicated tenderness to palpation.  Physical therapy records noted that the Veteran had pain, reduced range of motion, felt pressure in his lumbar area, and had muscle spasms.  The Veteran denied radicular pain and paresthesia in his lower extremities.  

Also of record are private treatment records from CORA Rehabilitation Clinic.  Evaluations in September 2009 and November 2009 noted that the Veteran had 25 percent flexion, 50 percent extension, and 75 percent rotation, and that his range of motion testing for his lower extremities was within normal limits.  Muscle strength was 4/5 bilaterally in his hips, quadriceps, hamstrings, and ankles, and toes.  The September 2009 evaluation, noted that the Veteran's sensation was intact to light touch, but he complained of some numbness and tingling.  Treatment records from October 2009 noted that the Veteran complained that his sacrum hurt when he picked up his backpack and that his back hurt when he sat to study for extended periods.  

At his July 2010 travel board hearing, the Veteran testified that he treated his back with over-the-counter medication, epidural injections, and a back brace.  He reported that his normal pain was between 7/10 and 9/10, that he had missed 3-4 days of school because of his back pain, and that he suffered from erectile dysfunction related to his back pain.  

At his August 2011 spine examination, the Veteran reported that he had not had any hospitalization or surgery for his back, but had severe flare-ups of low back pain.  He stated that his flare-ups occurred approximately every 2-3 weeks, lasted 1-2 days, and that alleviating factors included moderating activity, heat, medication, and rest.  He denied any urinary, bowel, or erectile dysfunction problems.  He also denied any paresthesias, leg or foot weakness, unsteadiness, falls, fatigue, weakness, or incapacitating episodes.  The Veteran reported pain, stiffness, numbness, and muscle spasms.  He described his pain as a constant stabbing pain of moderate intensity, which radiated into his left leg.  The examiner noted that the Veteran did not use any ambulating devices, but was limited to walking only one mile.  

Upon physical examination, the Veteran's posture and head position were normal.  He was noted to have lumbar flattening, muscle spasms, guarding, pain with motion, tenderness.  Range of motion testing revealed that the Veteran had flexion to 30 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  No additional limitation of motion was noted upon repetitive use testing.  Detailed reflex and motor examinations were normal bilaterally.  X-rays revealed no significant degenerative joint disease, fracture, erosion, or destructive changes.  

The examiner noted that the Veteran was employed part-time at Home Depot and had missed less than one week of work.  The Veteran attributed his missed work to muscle pain.  With regard to functional effects, the examiner noted that the Veteran had increased absenteeism, decreased mobility, problems lifting and carrying, and pain.  The examiner also noted that were moderate to severe effects on the Veteran's daily activities.  

At a July 2012 VA chiropractic appointment, the Veteran reported low back pain.  He rated his pain as 6/10.  He denied having radiating pain, numbness, tingling, bowel, or urinary problems.  The Veteran's x-rays were noted to be unremarkable.  Upon physical examination, the Veteran's range of motion was within normal limits.  After chiropractic adjustment, the Veteran stated that he felt good.  

After reviewing all the evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's lumbosacral strain warrants a rating in excess of 40 percent.  Both examiners noted that the Veteran did not have any ankylosis.  Accordingly, an increased rating is not warranted for limitation of motion.  

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2013).  There is no evidence that the Veteran has been diagnosed with IVDS or that he has had any incapacitating episodes pursuant to Note (1) of Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  Id. 

The Board also considered whether a separate rating was warranted for neurological manifestations.  The Board acknowledges that the Veteran testified that he experienced numbness, tingling, and erectile dysfunction.  However, both examination reports noted that the Veteran's sensory, motor, and neurological examinations were normal.  Specifically, the August 2011 examiner noted that the Veteran had no neurogenic bowel or bladder problems, that his deep tendon reflexes were normal, that he had no sensory loss, and that he had active movement against full resistance without evidence of fatigue for hip flexion and extension, knee flexion and extension, ankle dorsiflexion plantar flexion and feat toe extension.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, numbness, and functional impairment.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Accordingly, the Board affords the objective medical findings provided by the December 2006 and August 2011 VA examiners more probative weight. 

Accordingly, the Board finds that the weight of the evidence is against assigning a rating in excess of 40 percent.  As the preponderance of the evidence is granting a rating in excess of 40 percent, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Recurrent Strain of the Left Latissimus Dorsi Muscle

The Veteran is right-hand dominant.  His left shoulder disability is currently evaluated as 10 percent disabling, pursuant to Diagnostic Codes 5201-5304, for limitation motion of the arm and muscle group damage.  

Normal range of motion of the shoulder is abduction from zero to 180 degrees.  
38 C.F.R. § 4.71, Plate I (2013).  Under Diagnostic Code 5201, limitation of motion at the shoulder level (i.e., 90 degrees of abduction) warrants a 20 percent rating for both the major and minor arms.  Limitation of motion to midway between the side and shoulder level (i.e., 45 degrees of abduction) warrants a 30 percent rating for the major arm and 20 percent for the minor arm.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm and 30 percent for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

Diagnostic Code 5304, states that the functions of Muscle Group IV are stabilization of the shoulder against injury in strong movements, holding head of humerus in socket; abduction; and outward rotation and inward rotation of the arm.  The muscles involved include the intrinsic muscles of the shoulder girdle: (1) supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; and (4) coracobrachialis.  Concerning injury to the nondominant arm, a slight injury warrants a noncompensable rating.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5304 (2013).

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56 (2013).  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  

The Veteran was provided with a VA general medical examination in December 2006.  Range motion testing revealed flexion to 160 degrees with pain, extension to 20 degrees with no evidence of pain, abduction to 160 degrees with pain in the left posterior thorax, abduction to 20 degrees with pain, internal and external rotation to 90 degrees with no evidence of pain.  The Veteran had no additional loss of motion upon repetitive motion testing.  

At his July 2010 travel board hearing, the Veteran testified that carrying his backpack caused shoulder strain and that he could feel his scapula pinch when he lifted his backpack.  He stated that he took Ibuprofen and that his mother massaged it before he left for school.  He also reported that he felt he had loss of power, weakness, fatigue, incoordination, and uncertainty of movement.  The Veteran's father testified that the Veteran slept with additional pillows to alleviate shoulder pain.  

At his VA examination in August 2011, the Veteran reported pain, weakness, and throbbing.  He denied decreased coordination, increased fatigability, and uncertainty of movement.  Upon examination, it was noted that the muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living, there was no scarring, residual nerve, tendon, or bone damage, no muscle herniation, or loss of deep fascia or muscle substance.  There was no deformity, instability, stiffness, weakness, inflammation, effusion, decreased speed of joint motion, or episodes of dislocation, subluxation, or locking.  The Veteran was noted to exhibit guarding of movement.  

Upon range of motion testing, the Veteran had flexion to 140 degrees, abduction to 120 degrees, and internal and external rotation to 90 degrees.  Objective evidence of pain was noted during testing, but no additional limitation of motion was noted during repetitive testing.  

The examiner diagnosed the Veteran with a recurrent left latissimus dorsi strain and opined that it had a mild to moderate effect on the Veteran's daily activities and a significant effect on his usual occupation.  The examiner noted that the Veteran had problems with lifting and carrying, decreased strength, and pain.  The examiner concluded that the Veteran's condition resulted in a moderate muscle injury affecting the intrinsic muscles of the shoulder girdle but had not resulted in ankylosis of the scapulohumeral articulation or impairment of the clavicle, scapula, or humerus.

At a July 2012 VA chiropractic appointment, the Veteran reported left shoulder pain, which he rated as 6/10.  Upon physical examination, the Veteran's range of motion was within normal limits.  After chiropractic adjustment, he indicated he felt good.  

After a consideration of all the evidence of record, the Board finds that an increased rating under Diagnostic Code 5201is not warranted.  The Board acknowledges that at the December 2006 examination, the Veteran had abduction to 160 degrees with in pain in the left posterior thorax and abduction to 20 degrees with pain.  However, the Board finds that notation suspect because the report contained inconsistent and conflicting findings.  Specifically, the examination report noted two conflicting abduction findings, 160 degrees and 20 degrees.  Additionally, the examiner's notation of abduction to only 20 degrees is also inconsistent with the remaining evidence of record.  Accordingly, the August 2011 range of motion finding addressing abduction is afforded greater probative weight.  The most probative evidence of record, the August 2011 examination report, indicated that the Veteran's range of motion for forward flexion and shoulder abduction was greater than shoulder level and greater than 90 degrees of abduction.  

Additionally, an increased rating is not warranted under Diagnostic Code 5304.  The August 2011 examiner characterized the Veteran's recurrent left letisimmus dorsi strain as a moderate muscle injury affecting the intrinsic muscles of the shoulder girdle.  The Board finds the August 2011 examiner's opinion highly probative.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion).  The Board finds that the manifestations of the Veteran's recurrent left letisimmus dorsi strain do not more nearly approximate the criteria for the next higher rating.

The Board also considered whether an increased rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2013).  Diagnostic Code 5200 requires ankylosis of the joint, meaning that the joint is fixed and without motion.  As the Veteran retains some motion in his shoulder joint, this diagnostic code is inapplicable.  Diagnostic Code 5202 requires humerus impairment, involving recurrent dislocation of the scapulohumeral joint, guarding of movement, or other scapulohumeral joint deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  The August 2011 examiners found that the Veteran did not have impairment of his humerus.  As such, Diagnostic Code 5202 is also inapplicable.  

The Board finds that a preponderance of the evidence is against granting a disability rating in excess of 10 percent for the Veteran's recurrent left letisimmus dorsi strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2013).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

The Veteran reported that his lumbosacral strain resulted in reduced range of motion, pain, stiffness, numbness, tingling, and missing less than one week of work.  The Veteran reported that his recurrent left latissimus dorsi strain resulted in difficulty lifting and carrying, decreased strength, reduced range of motion, and pain.  With regard to the Veteran's assertion that he had numbness and tingling, the objective medical evidence is against finding that the Veteran has any neurological abnormalities related to his lumbosacral strain.  The Veteran's other reported symptoms, such as decreased range of motion, pain, stiffness, fatigue, and periodic loss of working time are clearly contemplated in the General Rating Formula and provided for in the assigned rating.  Additionally, the Board observes that higher schedular ratings are available, but the facts do not indicate that the Veteran disabilities warrant higher ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  

Furthermore, the evidence of record does not reflect that the Veteran's lumbosacral strain or recurrent left latissimus dorsi strain are so severe as to cause marked interference with employment or frequent periods of hospitalization.  The Veteran reported missing less than one week of work because of muscle pain and approximately 3-4 days of school because of back pain.  38 C.F.R. § 4.1 (2013) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Additionally, the medical evidence is against finding that the Veteran has required hospitalization due primarily to either his lumbosacral strain or recurrent left latissimus dorsi strain.  As neither Thun prong is met, the assigned schedular evaluations are deemed adequate, and there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b) (2013).  

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is attending school and is employed part-time.  He has not asserted that his is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

ORDER

Entitlement to service connection for bilateral otitis media is denied.

Entitlement to service connection for a stomach condition is denied. 

Entitlement to an initial disability rating in excess of 40 percent for lumbosacral strain is denied.  

Entitlement to an initial disability rating in excess of 10 percent for recurrent left letisimmus dorsi strain is denied.  


REMAND

After reviewing the claims file, the Board finds that additional development is needed prior to adjudicating the Veteran's claim of entitlement to service connection for allergic rhinitis.  The Board finds that another VA examination is warranted to assess whether the Veteran has a sinus condition, to include allergic rhinitis.  Private treatment records from Bay Area Urgent Care dated in August 2006 note that the Veteran was diagnosed and treated for an upper respiratory infection (URI) and sinusitis.  The Veteran was provided with VA examinations in December 2006 and August 2011; those examination reports are in conflict.  Specifically, the December 2006 examiner diagnosed the Veteran with allergic rhinitis, whereas the August 2011 examiner found that the Veteran did not have allergic rhinitis, or any other sinus disability.  Accordingly, an additional VA examination is warranted to resolve whether the Veteran has had a sinus disability, including allergic rhinitis at any time during the appeal period and, if warranted, obtain a nexus opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the VA Medical Center (VAMC) in Tampa, Florida and any associated outpatient clinics dated from July 4, 2012 to present.  All attempts to obtain these records must be documented.

2.  Schedule the Veteran for an examination to determine whether the Veteran currently suffers from allergic rhinitis or has suffered from a chronic disability of rhinitis at any point during the claims period, and if so, to determine its etiology.  A copy of the claims folder should be provided to the examiner in conjunction with the examination.  

If allergic rhinitis is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis is related to service.  

The examiner should specifically address the fact that the Veteran's service treatment records, including service treatment records from October 2005 and August 2006, noting that the Veteran had URIs in service.  The examiner should also specifically address private treatment records from Bay Area Urgent Care, dated in August 2006, indicating that the Veteran was diagnosed with an URI and sinusitis.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


